Exhibit 10.2

SHARE REPURCHASE AGREEMENT

This SHARE REPURCHASE AGREEMENT (this “Agreement”) is entered into and effective
March 16, 2017, by and among Saban Capital Acquisition Corp., a Cayman Islands
exempted company (the “Company”), Saban Sponsor LLC, a Delaware limited
liability company (“Sponsor”), and Bruce Rosenblum (“Director”). Capitalized
terms used herein and not otherwise defined shall have the meanings set forth in
the Securities Assignment Agreement (as defined below).

RECITALS

WHEREAS, Sponsor and the Director entered into that certain Securities
Assignment Agreement, dated as of September 13, 2016 (the “Securities Assignment
Agreement”), by and among Sponsor, Director and the other recipients party
thereto;

WHEREAS, pursuant to the terms and subject to the conditions set forth in the
Securities Assignment Agreement, Sponsor sold, assigned and transferred 30,000
Class F ordinary shares, par value $0.0001 per share (the “Founder Shares”), to
Director;

WHEREAS, in connection with a pro rata share capitalization by the Company on
September 15, 2016, Director now holds 32,610 Founder Shares;

WHEREAS, pursuant to the Securities Assignment Agreement, Director agreed that
if Director did not become a director of the Company at the time of the
Company’s initial public offering or voluntarily resigned Director’s position
with the Company before a merger, share exchange, asset acquisition, share
purchase, reorganization or similar business combination involving the Company,
all of such Director’s Founder Shares shall be returned to Sponsor;

WHEREAS, the Company completed its initial public offering on September 21, 2016
and Director has been serving as a director of the Company since its initial
public offering and has voluntarily resigned his position with the Company; and

WHEREAS, in recognition of Director’s service to the Company and in order to
promote the future success of the Company, Sponsor is willing to waive its right
to Director’s Founder Shares on the condition that the Company repurchases a
portion of such Founder Shares which shall be granted to an incoming director of
the Company.

NOW THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties hereto agree as follows:

AGREEMENT

Section 1. Repurchase of Securities. The Company hereby repurchases 25,110
Founder Shares from Director (the “Transfer Shares”) for an aggregate purchase
price of $92.40.

Section 2. Waiver of Rights. Sponsor hereby waives any rights it has to the
Transfer Shares and any rights it has with respect to any other Founder Shares
now, or in the future, held by Director pursuant to the Securities Assignment
Agreement.

Section 3. Owner. Director represents and warrants that he owns, beneficially
and of record, and has valid title to, and the right to transfer to the Company,
all of the Transfer Shares, free and clear of any lien, pledge, mortgage,
security interest, charge, restriction, adverse claim

 

1



--------------------------------------------------------------------------------

or other encumbrance of any kind or nature whatsoever (“Encumbrances”), and the
Company shall acquire, and have valid title to, the applicable Transfer Shares,
free and clear of any and all Encumbrances. No person has any written or oral
agreement, arrangement or understanding or option for, or any right or privilege
(whether by law, preemption or contract) that is or is capable of becoming an
agreement, arrangement or understanding or option for, the purchase or
acquisition from Director of any of the Transfer Shares, other than the parties
hereto.

Section 4. No Conflicts. Each party represents and warrants that neither the
execution and delivery of this Agreement by such party, nor the consummation or
performance by such party of any of the transactions’ contemplated hereby, will
with or without notice or lapse of time, constitute, create or result in a
breach or violation of, default under, loss of benefit or right under or
acceleration of performance of any obligation required under any agreement to
which it is a party.

Section 5. Survival of Representations, Warranties. All agreements,
representations and warranties made herein shall survive the execution and
delivery of this Agreement. All representations and warranties shall be
effective regardless of any investigation made or which could have been made.

Section 6. Governing Law. This Agreement and the rights and obligations of the
parties hereunder shall be construed in accordance with and governed by the laws
of New York applicable to contracts wholly performed within the borders of such
state.

Section 7. Miscellaneous. This Agreement, together with the certificates,
documents, instruments and writings that are delivered pursuant hereto,
constitutes the entire agreement and understanding of the parties hereto in
respect of its subject matter. This Agreement may be executed in two or more
counterparts (including facsimile or PDF counterparts), each of which will be
deemed an original but all of which together will constitute one and the same
instrument. This Agreement may not be amended, modified or waived as to any
particular provision, except by a written instrument executed by all parties
hereto.

[Signature page follows]

 

2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first above written.

 

By:  

/s/ Bruce Rosenblum

  Name:   Bruce Rosenblum SABAN CAPITAL ACQUISITION CORP. By:  

/s/ Adam Chesnoff

  Name:   Adam Chesnoff   Title:   Authorised Signatory SABAN SPONSOR LLC By:  

/s/ Adam Chesnoff

  Name:   Adam Chesnoff   Title:   Authorised Signatory

 

3